El Juez' Asociado Sr. Aldrey,
emitió la opinión del tribunal.
El apelante Herminio Muñoz fué denunciado ante la Corte Municipal de Mayagüez por el delito de falsa representación, porque valiéndose de falsas y fraudulentas simulaciones ob-tuvo de José Monserrate Ramírez la cantidad de treinticinco -dólares que se apropió para su uso particular. . Conociendo la Corte de Distrito de Mayagüez de esa denuncia en grado •de apelación, al comenzar el juicio solicitó el denunciado el .archivo de la denuncia por haber habido una transacción con -el perjudicado, moción que denegó la corte; y en la apela-ción que se ha interpuesto contra la sentencia condenatoria se alega como primer motivo del recurso que el tribunal erró al .desestimar esa moción. ,
Al argumentar el apelante este motivo de error reco-*384•noce que de acuerdo con el artículo 446 del Código de Enjui-ciamiento Criminal es discrecional en el tribunal el conce-der o no el archivo de la causa y absolución que le pidió fun-dado en haber sido indemnizado el. per judicado, y también reconoce que hemos declarado en muchas ocasiones que no intervendremos con la discreción de los tribunales inferio-res, a menos que se nos demuestre que han procedido en sus resoluciones abusando de la. facultad discrecional que en cier-tos casos les confiere la ley, por lo que limitando a este punto su argumentación somete a nuestra consideración el que la acción del tribunal a quo fué errónea. Sin embargo, no aporta el apelante dato ni argumentación alguna para demos-trarnos por qué hubo abuso de discreción, ni por qué fué errónea la resolución negativa de su petición, pues se con-creta a exponer que con la moción acompañó un escrito fir-mado por el perjudicado en el que éste reconoció haber reci-bido una completa satisfacción .del acusado e hizo constar que no tenía interés en perjudicarle y que además el apelante 'estaba dispuesto a pagar las costas y a cumplir con los requi-sitos prescritos en el artículo 446 citado.
Esos fueron los hechos sometidos al tribunal para que los considerara y resolviera discrecionalmente, como lo hizo negando la petición; pero como el apelante no aporta dato •alguno de donde podamos inferir que el tribunal abusó- de su discreción o que erró en la resolución, haciendo aplica-ción de nuestra constante jurisprudencia sobre este párticu-lar no intervendremos con esa resolución, la respetaremos y no' sostendremos que se cometió error alguno ni abuso de discreción.
Además, no consta en el récord el escrito que firmara el perjudicado pero sí su declaración en que dice que si bien firmó un escrito en que dice haber recibido una satisfacción completa del acusado y que ha sido reintegrado totalmente de la suma de que fué defraudado, él no ha recibido nada de eso y lo firmó únicamente teniendo en cuenta que es un padre de familia. Esto confirma aún más la justicia de la *385resolución ya que en verdad el denunciante no fue resarcido de sus perjuicios.
El segundo motivo de error que se alega sostiene que la denuncia es insuficiente por no alegar hechos constitutivos de delito y que el juez debió declarar con lugar la excejjción que por ese fundamento formuló contra ella.
La denuncia impugnada dice así:
“Corte Municipal de Mayagüez, P. R. Estados Unidos de Amé rica. El Presidente de los EE. UU. El Pueblo de Puerto Rico contra Herminio Muñoz, ss. Yo, Monserrate Ramírez, vecino de Maya-güez, de 46 años, formulo denuncia contra Herminio Muñoz por delito de falsa representación, cometido de la manera siguiente: Que en 11 de julio a las 8 p. m. y en la calle de la Salud del Distrito. Judicial Municipal de Mayagüez, el referido acusado valiéndose de falsas y fraudulentas simulaciones, obtuvo del exponente la suma de 35 dollars los que se apropió para su uso particular defraudándome en el importe de la expresada cantidad, siendo testigos: Natalio Muñoz, Martín Arce, Esteban Flores, José Ortega y José Cordero. Firmado. José Mte. Ramírez, denunciante. Jurada ante mí boy 11 de julio de 1914. Firmado: Tomás Bryan, Juez, de la Corte Municipal de Mayagüez.”
El artículo del código en el cual se halla comprendida la denuncia, dice así en lo necesario:
“Artículo 470. — Toda persona que a sabiendas e inteneionalmente, valiéndose de falsas y fraudulentas simulaciones defraudare dinero o bienes a otra persona * * * incurrirá en la pena señalada para el hurto de la cantidad de dinero o bienes así obtenidos.”
Comparando este precepto legal con los términos en que está redactada la denuncia vemos qué ésta sigue sustancial-mente las palabras del estatuto y ya hemos dicho en más de una ocasión que esto generalmente es suficiente y que cuando se trata de denuncias y no ele acusaciones formu-ladas por los Fiscales no se exige un tan escrito cumplimiento de la ley en la manera de redactarlas, siendo bastante si in-forma al- acusado del cargo que se le hace. El Pueblo v. Birrier et al, 18 D. P. R., 270; El Pueblo v. Ortiz, 17 D. P. R., *386898; El Pueblo v. Fontana, 16 D. P. R., 658; El Pueblo v. Aranda, 12 D. P. R., 315; El Pueblo v. Bonilla, 13 D. P. R., 43..
Aun cuando el apelante echa de menos en la denuncia las palabras “a sabiendas e intencionalmente” y la relación de la manera cómo la falsa representación se cometió, sin embargo teniendo en cuenta que se trata de una denuncia entendemos que no era necesario que estuviera tan perfec-tamente redactada como lo hubiera hecho un Fiscal, y que informó suficientemente al acusado del delito que se le im-putaba.
* El tercer y último motivo del recurso es que la acusación no probó que el apelante cometiera el delito por el que fué condenado. La prueba consistió en tres declaraciones y el conjunto de ellas es que el perjudicado José Monserrate Ba-mírez acostumbraba entregar dinero a Martín Arce para gas-tos electorales; que el' día a que se refiere la denuncia una persona pidió al perjudicado por teléfono la cantidad de treinticinco pesos que mandaría a buscar diciéndole que era Martín Arce; que poco después fué a buscarlos en nombre de Arce un muchacho a quien llaman Macario, hermano del acusado; que Arce no pidió por teléfono ningún dinero ni tampoco lo recibió y que Macario fué a buscarlo porque su hermano, el acusado, le dijo casi delante de Martín Arce que fuera a buscar un encargo de éste en casa de Bamírez, y así lo hizo, entregando el dinero a su hermano para que se lo diera a Arce, porque éste ya no estaba allí cuando regresó. El acusado era entonces secretario de Arce.
Este breve resumen que hemos hecho de la prueba demues-tra por sí solo que fué suficiente para condenar al apelante por el delito de que se le acusó.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada

Jueces concurrentes: .Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.